Title: Thomas Jefferson to John H. Peyton, 8 February 1817
From: Jefferson, Thomas
To: Peyton, John Howe


          
            Dear Sir
            Monticello Feb. 8. 17.
          
          I have built, as you perhaps know, very expensive manufacturing and grist mills on the Rivanna river, near this place, the canal to which alone has cost me 20,000. Dollars. the Rivanna company claim a right to use this canal for navigation, independently of my permission, and of the regulations necessary to prevent obstruction to the operation of my mills. this obliges me to bring a suit in Chancery against them to quiet my title in which I ask the benefit of your aid, as I have done that of mr Johnson. at present I must request you to inclose me by return of mail a subpoena in Chancery against George Divers, William D. Meriwether, Nimrod Bramham, Dabney Minor and John Kelly of Albemarle subscribers, members, and Directors of the Rivanna company. be so good as to send this by return of mail, as I learn that three of these gentlemen are about to resign, and I would rather make them parties than any new hands. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        